Exhibit 10.1

 

FORM OF EXECUTIVE SEVERANCE AND NONCOMPETITION AGREEMENT

 

THIS AGREEMENT (“Agreement”), dated as of May 10, 2005 (“Effective Date”), is
between Broadwing Corporation, a Delaware corporation, on behalf of itself, its
affiliates, subsidiaries, successors and assigns (collectively “Broadwing” or
the “Company”), and FIRST NAME LAST NAME (“Executive”). The terms used in this
Agreement and not otherwise defined herein have the meanings assigned to such
terms in the attached Exhibit A.

 

RECITALS:

 

A. Executive is a key employee of Broadwing, and has made and is expected to
continue to make significant contributions to the profitability, growth, and
financial strength of Broadwing.

 

B. To promote retention, continuity of management in the event of an actual or
threatened change in control, and other benefits to Broadwing, Broadwing desires
to establish a severance benefit for Executive.

 

C. Broadwing has assessed the costs and benefits of providing severance benefits
as provided in this Agreement and similar agreements for other key employees,
and has determined that it is cost-effective and in the best interests of
Broadwing to enter into this Agreement and such similar agreements.

 

D. The Company and Executive may be parties to one or more prior similar subject
matter Agreement(s) (“Prior Agreement”). Except at expressly stated otherwise in
this Agreement, Broadwing and Executive desire that, as of the Effective Date,
such Prior Agreement, if any, is modified, amended and superseded by the terms
of this Agreement. Accordingly, except as expressly stated otherwise in this
Agreement, in the event that the terms of this Agreement conflict with the terms
of any Prior Agreement, the terms of this Agreement shall control.

 

NOW, THEREFORE, as condition of Executive’s continued employment with Broadwing
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Broadwing and Executive agree as follows:

 

1. Nature of Employment. Except as expressly provided otherwise in a separate
written agreement between the Executive and the Company, Executive acknowledges
that he or she is an “employee at will” and the period of Executive’s employment
(“the Employment Period”) shall continue until the earliest to occur of
Executive’s resignation, death, Disability (as defined below), or termination by
the Company. The Company may terminate Executive’s employment at any time with
or without Cause (as defined below), and Executive may terminate his employment
at any time with or without Good Reason (as defined below) upon giving written
notice of his resignation to the Company at least 30 days prior to the date of
such termination, or such shorter period as may be agreed between Executive and
the Company.

 



--------------------------------------------------------------------------------

2. Termination of Employment.

 

(a) If Executive’s employment is terminated due to Executive’s death, the
Company will pay to Executive’s estate accrued and unpaid current base salary
accrued through the date of termination.

 

(b) If Executive’s employment is terminated due to Executive’s Disability,
Executive will be entitled to receive (i) his or her accrued and unpaid current
base salary (together with all unused vacation benefits accrued in accordance
with the Company’s vacation accrual policies) accrued through the date of
termination, (ii) the cash payment set forth in Section 2(d)(ii) below, and
(iii) such benefits as are available under the Company’s long-term disability
insurance plans as in effect on the date of termination. Executive will be
“Disabled” only if, as a result of his or her incapacity due to physical or
mental illness, (i) he or she is considered disabled under the Company’s
long-term disability insurance plans referred to in the preceding sentence, or
(ii) he or she is determined to be unable to fulfill his or her job related
functions for Broadwing for a period in excess of 60 consecutive days as
determined by a physician of Broadwing’s choosing.

 

(c) If Executive’s employment is terminated due to Executive’s resignation other
than for Good Reason or a termination by the Company for Cause, Executive will
be entitled to receive his or her accrued and unpaid current base salary accrued
through the date of such termination.

 

(d) If Executive’s employment is terminated due to Executive’s resignation for
Good Reason or a termination by the Company (other than for Cause) within 24
months after a Corporate Transaction, then Executive will be entitled to
receive:

 

(i) his or her accrued and unpaid current base salary accrued through the date
of termination;

 

(ii) a cash payment, which will be payable over the 20.88 month period
commencing on the date of such termination in equal installments on the same pay
schedule as applicable to base salary prior to such termination, equal to 20.88
divided by 12 and then multiplied by his or her annual Highest Base Salary
(defined for this Agreement as Executive’s highest base compensation during the
12-month period immediately prior to termination);

 

(iii) a continuation for the 20.88 month period following the month of
termination in the Company’s health and other insurance benefit programs for
which senior executive employees are generally eligible (unless at any time
during such benefit-continuation period Executive obtains other employment with
substantially comparable health and other insurance benefits)

 

provided that, with respect to clauses (ii) and (iii), Executive will be
entitled to receive such amounts if and only if Executive has executed and
delivered to the Company the General

 

2



--------------------------------------------------------------------------------

Release substantially in form and substance as set forth in Exhibit A attached
hereto and only so long as Executive is in compliance with the provisions of
paragraphs 3, 4 and 5 hereof.

 

(e) Except as otherwise expressly provided herein, all of Executive’s rights to
salary, bonuses, employee benefits and other compensation hereunder which would
have accrued or become payable after the termination or expiration of the
Employment Period shall cease upon such termination or expiration, other than
those expressly required under applicable law (such as COBRA). Broadwing and
Executive acknowledge and expressly agree that the terms of this Agreement shall
not be construed to modify, amend or supersede any agreement regarding
restricted stock or stock options grants to Executive under Broadwing’s 1997
Stock Option Plan or 2000 Long Term Incentive Plan or any similar plan adopted
by the Company.

 

(f) For purposes of this Agreement, “Cause” shall mean Executive’s (i) habitual
intoxication, (ii) illegal drug use or illegal drug addiction, (iii) conviction
of a felony (or plea of guilty or nolo contendre), (iv) a material failure or
inability to perform duties or obligations as an employee, other than from
illness or injury, (v) willful misconduct or negligence in the performance of
duties or obligations as an employee, or (vi) any material breach of this
Agreement, or other agreement entered into between the Company and Executive;
provided, however, that in the case of (i), (ii), (iv) or (iv) (with respect to
negligence only) above, Executive shall have received written notice from the
Company of the acts purportedly constituting Cause and shall have failed to cure
such acts within 30 days following receipt of such notice.

 

(g) For purposes of this Agreement, a termination by Executive for “Good Reason”
will mean Executive’s voluntary resignation after any of the following: (i) a
material reduction in the Executive’s compensation, (ii) a material reduction in
the Executive’s position, duties or responsibilities, (iii) a requirement that
the Executive move his or her principal residence because his primary place of
employment or service is moved to a location greater than 50 miles away from its
then current location, or (iv) Broadwing (or a successor) has not paid to the
Executive when due any salary, bonus or other material benefit.

 

(h) For purposes of this agreement, the term “Corporate Transaction” means the
first to occur of any of the following: (i) any sale, lease, exchange, or other
transfer (in one transaction or a series of transactions) of all or
substantially all of the assets of Broadwing; (ii) individuals who, as of the
Effective Date, constitute the entire Board of Directors (“Incumbent Directors”)
cease for any reason to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to the Effective
Date whose election was approved by a vote of a majority of the then Incumbent
Directors shall be, for the purpose of this provision, considered as though such
individual were an Incumbent Director; (iii) any consolidation or merger of
Broadwing with any other entity where the stockholders of Broadwing immediately
prior to the consolidation or merger (other than any stockholder directly or
indirectly acquiring control in said consolidation or merger), would not,
immediately after the consolidation or merger, beneficially own, directly or
indirectly, 50% of the combined voting power of all of the outstanding
securities of the entity issuing cash or securities in the consolidation or
merger (or its parent corporation, if any); (iv) a person or entity becomes the
beneficial owner, directly or indirectly, of securities of Broadwing
representing 75% or more of the total number of votes that may be cast for the
election of the directors of

 

3



--------------------------------------------------------------------------------

Broadwing; or (v) the Board, by vote of a majority of all of the directors,
adopts a resolution to the effect that a Corporate Transaction has occurred for
purposes of the Agreement. In addition, for purposes of this Agreement (and not
for any other purpose) a Corporate Transaction shall be deemed to have occurred
if there is a transaction which includes or involves a sale or transfer, to a
party that is not owned or controlled by the Company or any of its affiliates,
of substantially all of the Telecommunications Services Business (as defined
below) of the Company without the sale or transfer of substantially all of the
stock or assets of the Company. For the purpose of this Agreement, the phrase
“substantially all of the Telecommunications Services Business” means the sale
or transfer of Company assets representing 50% or more of the Telecommunications
Services Business gross revenues generated by the Company during the 12 month
period immediately prior to the date of such sale or transfer of assets.
“Telecommunication Services Business” means, for the purpose of this Agreement,
any commercial service(s) involving the transmission of voice and/or data
through any medium by means of electrical impulses and includes all aspects of
transmitting and receiving information. Further, “Telecommunication Services
Business” also includes, but is not limited to, digital, analog, voice, data,
message, and video transmissions, including the terminal, transmission and
switching facilities of government and public telecommunications systems, as
well as operating and network software.

 

3. Confidential Information.

 

(a) Executive acknowledges that the information, observations, training and data
(including trade secrets) obtained by him or her while employed by the Company
and its subsidiaries concerning the business or affairs of the Company or any
subsidiary (“Confidential Information”) are the property of the Company or such
subsidiary. The Confidential Information sought to be protected includes,
without limitation, information pertaining to: (i) the identities of customers
or clients with which or whom the Company does or seeks to do business, as well
as the point of contact persons and decision-makers at these customers or
clients, including their names, addresses, e-mail addresses and positions,
whether contained in the Company’s computer database system or any written
report distributed to employees; (ii) the past or present purchasing history of
each customer or client; (iii) the volume of business and the nature of the
business relationship between the Company and its customers or clients,
including any computerized documents or files and/or written reports summarizing
such information; (iv) the financing methods employed by and arrangements
between the Company and its existing or potential customers or clients; (v) the
pricing of the Company’s services and products, including any deviations from
its standard pricing for particular customers or clients; (vi) the Company’s
business plans and strategy, including customer assignments and rearrangements,
sales and administrative staff expansions, marketing and sales plans and
strategy, proposed adjustments in compensation of sales personnel, revenue,
expense and profit projections, industry analyses, and any proposed or actual
implemented technology changes; (vii) information regarding the Company’s
employees, including their identities, skills, talents, knowledge, experience,
compensation, and preferences; (viii) information about the Company’s financial
results and business condition contained on the Company’s computer network or in
any written or printed documents; (ix) computer programs and software developed
by the Company and tailored to the Company’s needs by its employees, independent
contractors, consultants or vendors; (x) software, developments, inventions,
processes, formulas, technology, designs, drawings, engineering, hardware
configuration information; and (xi) all technology developed, enhanced,

 

4



--------------------------------------------------------------------------------

produced and/or distributed by the Company, including the Company’s training
programs and techniques. Therefore, Executive agrees, for a period of at least
10 years following termination of Executive’s employment with the Company, that
he or she shall not disclose to any unauthorized person or use for his own
purposes any Confidential Information without the prior written consent of the
Company, unless and to the extent that the Confidential Information becomes
generally known to and available for use by the public other than as a result of
Executive’s acts or omissions. Executive shall deliver to the Company at the
termination or expiration of the Employment Period, or at any other time the
Company may request, all memoranda, notes, plans, records, reports, computer
tapes, printouts and software and other documents and data (and copies thereof)
embodying or relating to the Confidential Information, Work Product (as defined
below) or the business of the Company or its subsidiaries which he or she may
then possess or have under his or her control; provided that the Company shall
provide Executive with reasonable access during normal business hours to all
such materials to the extent reasonably required with respect to any dispute or
matter with respect to which Executive may have personal liability, and all such
materials made available to Executive shall continue to be subject to the
confidentiality provisions set forth in this Section 3.

 

(b) Executive shall be prohibited from using or disclosing any confidential
information or trade secrets that Executive may have learned through any prior
employment. If at any time during this employment with the Company or any
subsidiary, Executive believes he or she is being asked to engage in work that
will, or will be likely to, jeopardize any confidentiality or other obligations
Executive may have to former employers, Executive shall immediately advise the
Company so that Executive’s duties can be modified appropriately.

 

(c) Executive represents and warrants to the Company that Executive took nothing
which belonged to any former employer when Executive left such former employer
and that Executive has nothing that contains any information which belongs to
any former employer. If at any time Executive discovers this is incorrect,
Executive shall promptly return any such materials to Executive’s former
employer. The Company does not want any such materials, and Executive shall not
be permitted to use or refer to any such materials in the performance of
Executive’s duties hereunder.

 

4. Intellectual Property, Inventions and Patents.

 

(a) Executive acknowledges that all discoveries, concepts, ideas, inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports, patent applications, copyrightable work and mask work (whether or not
including any confidential information) and all registrations or applications
related thereto, all other proprietary information and all similar or related
information (whether or not patentable) which relate to the Company’s or any of
its subsidiaries’ actual or anticipated business, research and development or
existing or future products or services and which are conceived, developed or
made by Executive (whether above or jointly with others) while employed by the
Company and its subsidiaries, whether before or after the date of this Agreement
(“Work Product”), belong to the Company or such subsidiary. Executive shall
promptly disclose such Work Product to the Company and, at the Company’s
expense, perform all actions reasonably requested by the Company (whether during
or after the Employment Period) to establish and confirm such ownership
(including, without limitation, assignments, consents, powers of attorney and
other instruments).

 

5



--------------------------------------------------------------------------------

If Executive is based in Illinois, in accordance with Section 2872 of the
Illinois Employee Patent Act, Ill. Rev. Stat. Chap. 140, § 301 et seq. (1983),
Executive is hereby advised that this paragraph 4 regarding the Company’s and
its subsidiaries’ ownership of Work Product does not apply to any invention for
which no equipment, supplies, facilities or trade secret information of the
Company or any subsidiary was used and which was developed entirely on
Executive’s own time, unless (i) the invention relates to the business of the
Company or any subsidiary or to the Company’s or any subsidiaries’ actual or
demonstrably anticipated research or development or (ii) the invention results
from any work performed by Executive for the Company or any subsidiary.

 

5. Non-Compete, Non-Solicitation.

 

(a) Executive acknowledges and agrees with the Company that in the course of
employment with the Company Executive will become familiar with the Company’s
trade secrets and with other confidential and proprietary information concerning
the Company and its subsidiaries, that Executive’s services to the Company and
its subsidiaries are special and unique in nature and of an extraordinary value
to the Company, and that the Company would be irreparably damaged if Executive
were to provide similar services to any Person competing with the Company or any
of its subsidiaries or engaged in similar business.

 

(b) Therefore, in order to induce the Company to retain Executive and enter into
this Agreement, and in further consideration of Executive’s compensation under
employment arrangements with the Company, Executive covenants and agrees during
Executive’s employment with Company, Executive will not participate in or assist
a Competing Business (as defined below). Additionally, Executive agrees that for
12 months following termination of employment with Company (“Noncompete
Period”), Executive will not work for, supervise, assist, or participate in, a
Competing Business in any capacity (as owner, employee, consultant, contractor,
officer, director, lender, investor, agent, or otherwise), unless given the
prior written consent by the Chief Executive Officer of the Company to do so.
This restriction, as set forth in this paragraph, is geographically limited to
(i) the United States, or (ii) any location, storefront, address or place of
business where a Covered Client or Customer is present and available for
solicitation during such 24 month period which restriction the parties stipulate
is a reasonable geographic area because of the scope of the Company’s operations
and Executive’s employment activities. This paragraph creates a narrowly
tailored advance approval requirement in order to avoid unfair competition and
irreparable harm to Company and is not intended or to be construed as a general
restraint from engaging in a lawful profession or a general covenant against
competition. Nothing herein will prohibit ownership of less than two percent
(2%) of the publicly traded capital stock of a corporation so long as this is
not a controlling interest, or ownership of mutual fund investments. Executive
agrees that Executive may not avoid the purpose and intent of this paragraph by
engaging in conduct within the geographically limited area from a remote
location through means such as telecommunications, written correspondence,
computer generated or assisted communications, or other similar methods.

 

(c) “Competing Business” means any person or entity that engages in a
business-to-business or business-to-consumer telecommunications business and
provides services or products that would compete with or displace any services
or products sold or being

 

6



--------------------------------------------------------------------------------

developed for sale by the Company during Executive’s employment, or engages in
any other activities so similar in nature or purpose to those of Company that
they would displace business opportunities or customers of Company.

 

(d) “Covered Clients and Customers” means those persons or entities (Clients and
Customers such as customers, retailers, wholesalers and distribution chains)
that (i) Company has provided services or products to (including, without
limitation, any corporate office, headquarter, retail, or dedicated team
services), or (ii) Executive, as an employee of the Company, either had contact
with, supervised employees who had contact with, or received proprietary
information about; within the last 24 month period that Executive was employed
with Company.

 

(e) Executive agrees that, as part of his or her employment or association with
the Company, Executive will and/or have become familiar with the salary, pay
scale, capabilities, experiences, skill and desires of the Company’s employees
and consultants. Executive agrees that, for a period of 12 months following the
termination of Executive’s employment with the Company (“Nonsolicit Period”),
whether such termination occurs at Executive’s instigation or the instigation of
the Company, Executive will not recruit, solicit, hire or attempt to recruit,
solicit, or hire, directly or by assisting others, any persons employed by or
associated with the Company, nor will Executive contact or communicate with any
such persons for the purpose of inducing such persons to terminate their
employment or association with the Company. For purposes of this paragraph, the
“persons” covered by this prohibition include permanent employees, temporary
employees, or consultants who were employed by, doing business with, or
associated with the Company within 6 months of the time of the attempted
recruiting, solicitation, or hiring.

 

(f) In addition, Executive agrees that during Executive’s employment with
Company, Executive will not induce or attempt to induce any Covered Client or
Customer to diminish, curtail, divert or cancel its business relationship with
Company. Additionally, Executive agrees that for a Nonsolicit Period following
the termination of Executive’s employment with Company, Executive will not,
directly or indirectly service, call on, solicit, divert or take away, any
Covered Clients or Customers of Company. This paragraph is geographically
limited to (i) the United States, or (ii) any location, storefront, address or
place of business where a Covered Client or Customer is present and available
for solicitation at that time. Executive further agrees that he or she may not
avoid the purpose and intent of this paragraph by engaging in conduct within the
geographically limited area from a remote location through means such as
telecommunications, written correspondence, computer generated or assisted
communications, or other similar methods.

 

7



--------------------------------------------------------------------------------

6. Enforcement.

 

If, at the time of enforcement of Section 3, 4 or 5 of this Agreement, a court
holds that the restrictions stated herein are unreasonable under circumstances
then existing, the parties hereto agree that the maximum period, scope or
geographical area reasonable under such circumstances shall be substituted for
the stated period, scope or area. Because Executive’s services are unique and
because Executive has access to Confidential Information and Work Product, the
parties hereto agree that money damages would not be an adequate remedy for any
breach of this Agreement. Therefore, in the event a breach or threatened breach
of this Agreement, the Company or its successors or assigns, in addition to
other rights and remedies existing in their favor, shall be entitled to specific
performance and/or injunctive or other equitable relief from a court of
competent jurisdiction in order to enforce, or prevent any violations of, the
provisions hereof (without posting a bond or other security). In addition, in
the event of an alleged breach or violation by Executive of Section 5, the
Noncompete Period and Nonsolicit Period shall be tolled until such breach or
violation has been duly cured. Executive acknowledges that the restrictions
contained in Section 5 are reasonable and that he or she has had the opportunity
to review the provisions of this Agreement with his or her legal counsel.

 

7. Executive’s Representations.

 

Executive hereby represents and warrants to the Company that (i) the execution,
delivery and performance of this Agreement by Executive do not and shall not
conflict with, breach, violate or cause a default under any contract, agreement,
instrument, order, judgment or decree to which Executive is a party or by which
he is bound, (ii) Executive is not a party to or bound by any employment
agreement, noncompete agreement or confidentiality agreement with any other
person or entity, and (iii) upon the execution and delivery of this Agreement by
the Company, this Agreement shall be the valid and binding obligation of
Executive, enforceable in accordance with its terms. Executive hereby
acknowledges and represents that he or she has had the opportunity to consult
with independent legal counsel regarding Executive’s rights and obligations
under this Agreement and that Executive fully understands the terms and
conditions contained herein. As an inducement to the Company to enter into this
Agreement, Executive acknowledges and agrees that no provision contained herein
shall entitle Executive to remain in the employment of the Company or any of its
subsidiaries or affect the right of the Company to terminate Executive’s
employment at any time and for any reason.

 

8. Miscellaneous.

 

(a) Survival. Sections 3 through 8 shall survive and continue in full force in
accordance with their terms notwithstanding the expiration or termination of the
Employment Period.

 

8



--------------------------------------------------------------------------------

(b) Notices. Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by reputable overnight courier
service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:

 

Notices to Executive: at the address listed in the Company’s records

 

Notices to the Company:

 

Broadwing Corporation

1122 Capital of Texas HWY

Austin, Texas 78746

Attention: General Counsel

Telephone: 512-742-3700

Fax: 512-742-2695

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.

 

9. Severability.

 

Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Agreement or any action in any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

10. Complete Agreement.

 

This Agreement and those documents expressly referred to herein embody the
complete agreement and understanding among the parties and supersede and preempt
any prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way
(including, without limitation, the Prior Agreement).

 

11. Interpretation and No Strict Construction.

 

This Agreement has been negotiated by the parties and their respective counsel.
This Agreement shall be fairly interpreted in accordance with its terms and
without any strict construction in favor of or against either party. The
headings and captions are included for reference purposes only and do not affect
the interpretation of the provisions hereof. The captions in this Agreement are
for convenience of reference only and shall not limit or otherwise affect any of
the terms or provisions hereof. Use of the words “herein,” “hereof,” “hereto”
and the like in this Agreement refer to this Agreement as a whole and not to any
particular Article, Section or provision of this Agreement, unless otherwise
noted. When the context requires, the number of all words includes the singular
and plural.

 

12. Counterparts.

 

This Agreement may be executed in separate counterparts, each of which is deemed
to be an original and all of which taken together constitute one and the same
agreement.

 

9



--------------------------------------------------------------------------------

13. Successors and Assigns.

 

This Agreement is intended to bind and inure to the benefit of and be
enforceable by Executive, the Company and their respective heirs, successors and
assigns, except that Executive may not assign his or her rights or delegate his
or her duties or obligations hereunder without the prior written consent of the
Company.

 

14. Choice of Law.

 

All issues and questions concerning the construction, validity, enforcement and
interpretation of this Agreement and the exhibits and schedules hereto shall be
governed by, and construed in accordance with, the laws of the State of Texas,
without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Texas or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Texas. Except as provided in the Mandatory Arbitration section below, with
respect to any dispute or claims arising out of this Agreement or my employment
relationship with the Company, the state and federal courts situated in Travis
County, Texas, shall have personal jurisdiction over the Company and Executive
to hear disputes concerning such claims, and that venue for any such disputes
shall be exclusively in the state or federal courts in Travis County, Texas. The
prevailing party in any legal action brought by one party against the other and
arising out of this Agreement shall be entitled, in addition to any other rights
and remedies it may have, to reimbursement for its expenses, including court
costs and reasonable attorneys’ fees.

 

15. Amendment and Waiver.

 

The provisions of this Agreement may be amended or waived only with the prior
written consent of the Company and Executive, and no course of conduct or course
of dealing or failure or delay by any party hereto in enforcing or exercising
any of the provisions of this Agreement (including, without limitation, the
Company’s right to terminate the Employment Period for Cause) shall affect the
validity, binding effect or enforceability of this Agreement or be deemed to be
an implied waiver of any provision of this Agreement.

 

16. Executive’s Cooperation.

 

During the Employment and thereafter, Executive shall cooperate with the Company
and its subsidiaries in any internal investigation or administrative, regulatory
or judicial proceeding as reasonably requested by the Company (including,
without limitation, Executive being available to the Company upon reasonable
notice for interviews and factual investigations, appearing at the Company’s
request to give testimony without requiring service of a subpoena or other legal
process, volunteering to the Company all pertinent information and turning over
to the Company all relevant documents which are or may come into Executive’s
possession, all at times and on schedules that are reasonably consistent with
Executive’s other permitted activities and commitments). In the event the
Company requires Executive’s cooperation in accordance with this paragraph, the
Company shall reimburse Executive for reasonable out-of-pocket expenses incurred
in connection therewith (including travel, lodging, meals, and reasonable legal
expenses, subject to the Company’s requirements with respect to reporting and
documentation of such expenses)

 

10



--------------------------------------------------------------------------------

17. Mandatory Arbitration.

 

In the event there is an unresolved legal dispute between the parties that
involves legal rights or remedies arising from this Agreement or the employment
relationship between Executive and the Company, the parties agree to submit
their dispute to binding arbitration under the authority of the Federal
Arbitration Act and/or the Texas Arbitration Act; provided, however, that the
Company may pursue a temporary restraining order and/or preliminary injunctive
relief in accordance with Section 6 above, with related expedited discovery for
the parties, in a court of law, and, thereafter, require arbitration of all
issues of final relief. Insured workers compensation claims (other than wrongful
discharge claims), and claims for unemployment insurance are excluded from
arbitration under this provision. The Arbitration will be conducted by the
American Arbitration Association pursuant to the American Arbitration
Association’s National Rules for the Resolution of Employment Disputes. The
arbitrator(s) shall be duly licensed to practice law in the State of Texas. Each
party will be allowed at least one deposition. The arbitrator(s) shall be
required to state in a written opinion all facts and conclusions of law relied
upon to support any decision rendered. No arbitrator will have authority to
render a decision that contains an outcome determinative error of state or
federal law, or to fashion a cause of action or remedy not otherwise provided
for under applicable state or federal law. Any dispute over whether the
arbitrator(s) has failed to comply with the foregoing will be resolved by
summary judgment in a court of law. In all other respects, the arbitration
process will be conducted in accordance with the American Arbitration
Association’s National Rules for the Resolution of Employment Disputes. The
Company will pay the arbitration costs and arbitrator’s fees beyond $500,
subject to a final arbitration award on who should bear costs and fees. All
proceedings shall be conducted in Austin, Texas, or another mutually agreeable
site. The duty to arbitrate described above shall survive the termination of
this Agreement. Except as otherwise provided above, the parties hereby waive
trial in a court of law or by jury. All other rights, remedies, statutes of
limitation and defenses applicable to claims asserted in a court of law will
apply in the arbitration.

 

18. Term.

 

This Agreement shall terminate on May 10, 2007 unless (i) a Corporate
Transaction has occurred, or (ii) a definitive agreement to execute a Corporate
Transaction has been executed by Broadwing or its affiliates but has not yet
been consummated, provided, however, that if such transaction is not consummated
by November 10, 2007, the Agreement shall terminate as of such date.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK;

SIGNATURE PAGE TO FOLLOW]

 

11



--------------------------------------------------------------------------------

THIS AGREEMENT CONTAINS DISPUTE RESOLUTION THROUGH BINDING ARBITRATION. THE
PARTIES ACKNOWLEDGE AND AGREE THAT DISPUTES ARISING UNDER THIS AGREEMENT WILL BE
RESOLVED THROUGH MANDATORY BINDING ARBITRATION UNDER SECTION 17 ABOVE.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

BROADWING CORPORATION By:     Name:     Title:     EXECUTIVE  

FIRST NAME LAST NAME

 

12



--------------------------------------------------------------------------------

 

Exhibit A

 

GENERAL RELEASE

 

I,                     , in consideration of and subject to the performance by
Broadwing Communications, LLC., a Delaware LLC (together with its affiliates and
subsidiaries, the “Company”), of its material obligations under the Executive
Employment Agreement, dated as of             , (the “Agreement”), do hereby
release and forever discharge as of the date hereof the Company and all present
and former directors, officers, agents, representatives, employees, successors
and assigns of the Company and its direct or indirect owners (collectively, the
“Released Parties”) to the extent provided below.

 

1. I understand that any payments or benefits paid or granted to me under
paragraph 2(d) of the Agreement represent, in part, consideration for signing
this General Release and are not salary, wages or benefits to which I was
already entitled. I understand and agree that I will not receive the payments
and benefits specified in paragraph 2(d) of the Agreement unless I execute this
General Release and do not revoke this General Release within the time period
permitted hereafter or breach this General Release.

 

2. Except as provided in paragraph 4 below, I knowingly and voluntarily release
and forever discharge the Company and the other Released Parties from any and
all claims, controversies, actions, causes of action, cross-claims,
counter-claims, demands, debts, compensatory damages, liquidated damages,
punitive or exemplary damages, other damages, claims for costs and attorneys’
fees, or liabilities of any nature whatsoever in law and in equity, both past
and present (through the date of this General Release) and whether known or
unknown, suspected, or claimed against the Company or any of the Released
Parties which I, my spouse, or any of my heirs, executors, administrators or
assigns, may have, which arise out of or are connected with my employment with,
or my separation from, the Company (including, but not limited to, any
allegation, claim or violation, arising under: Title VII of the Civil Rights Act
of 1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act); the Equal Pay Act of 1963, as amended; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act of 1993; the Civil
Rights Act of 1866, as amended; the Worker Adjustment Retraining and
Notification Act; the Employee Retirement Income Security Act of 1974; any
applicable Executive Order Programs; the Fair Labor Standards Act; or their
state or local counterparts; or under any other federal, state or local civil or
human rights law, or under any other local, state, or federal law, regulation or
ordinance; or under any public policy, contract or tort, or under common law; or
arising under any policies, practices or procedures of the Company; or any claim
for wrongful discharge, breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”).

 

1



--------------------------------------------------------------------------------

3. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

 

4. I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

 

5. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated Claims), if any, as well as those
relating to any other Claims hereinabove mentioned or implied. I acknowledge and
agree that this waiver is an essential and material term of this General Release
and that without such waiver the Company would not have agreed to the terms of
the Agreement. I further agree that in the event I should bring a Claim seeking
damages against the Company, or in the event I should seek to recover against
the Company in any Claim brought by a governmental agency on my behalf, this
General Release shall serve as a complete defense to such Claims. I further
agree that (a) I am not aware of any pending charge or complaint of the type
described in paragraph 2 as of the execution of this General Release, and (b) if
any such pending charge or complaint of which I am not presently aware is or
becomes in existence, I will upon becoming aware of such charge or complaint use
all reasonably diligent efforts to cause such charge or complaint to be
dismissed or terminated.

 

6. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

 

7. I agree that if I violate this General Release by bringing any Claim against
the Company or any other Released Parties, I will pay all costs and expenses of
defending against the suit incurred by the Released Parties, including
reasonable attorneys’ fees and expenses.

 

8. I agree that this General Release is confidential and agree not to disclose
any information regarding the terms of this General Release, except to my
immediate family and any tax, legal or other counsel I have consulted regarding
the meaning or effect hereof or as required by law, and I will instruct each of
the foregoing not to disclose the same to anyone.

 

9.

Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the National

 

2



--------------------------------------------------------------------------------

 

Association of Securities Dealers, Inc. (NASD), any other self-regulatory
organization or governmental entity.

 

10. I agree to reasonably cooperate with the Company in any internal
investigation or administrative, regulatory, or judicial proceeding. I
understand and agree that my cooperation may include, but not be limited to,
making myself available to the Company upon reasonable notice for interviews and
factual investigations; appearing at the Company’s request to give testimony
without requiring service of a subpoena or other legal process; volunteering to
the Company pertinent information; and turning over to the Company all relevant
documents which are or may come into my possession all at times and on schedules
that are reasonably consistent with my other permitted activities and
commitments. I understand that in the event the Company asks for my cooperation
in accordance with this provision, the Company will reimburse me solely for my
reasonable out-of-pocket expenses incurred in connection therewith (including
travel, lodging, meals, and reasonable legal expenses, subject to the Company’s
requirements with respect to reporting and documentation of such expenses).

 

11. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
its obligations under Sections 2 of the Agreement.

 

12. Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

1. I HAVE READ IT CAREFULLY;

 

2. I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

3. I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

4. I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO DO
SO OF MY OWN VOLITION;

 

3



--------------------------------------------------------------------------------

5. I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE
SUBSTANTIALLY IN ITS FINAL FORM ON                          ,              TO
CONSIDER IT AND THE CHANGES MADE SINCE THE                          ,
             VERSION OF THIS RELEASE ARE NOT MATERIAL AND WILL NOT RESTART THE
REQUIRED 21-DAY PERIOD;

 

6. THE CHANGES TO THE AGREEMENT SINCE                          ,             
EITHER ARE NOT MATERIAL OR WERE MADE AT MY REQUEST.

 

7. I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

 

8. I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

9. I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

DATE:                     

        

 

4